Hon. Wm. J. Jackson                      Opinion      No. V-1144.
       County Attorney
      .Hembhill.County                          Re:    Effect     on county taxes of home-
       Canadian, Texas                                 stead exemption provided           In
                                                       Sees.    l-a and l-b of Art. VIII,,
                                                       Tex. Const.,      and prpprletg       of
                                                       holding     farm-to-market      road tax
                                                       electlon     at same time as county
                                                       tax reallocation       election.'
'I.   Dear Sir:

                      In your    letter    of Deaember       27,   1950,    you submit       this
      question:

                      <Does the $3,000.00          residence    homestead exemp-
              tion provided      in Sec.      l-a,    Art. 8, Constitutionof
              Texas, adopted Nov. 2, 1948, together                with the
              statytory     provisions      of Art.. 7048a, Sec. 2, of the
              Revised.Clvll      Statutes',     apply only to the 30$ per
              $100.00 valuation        levy therein       au~thorized,    or does
              such residence       homestead exemption apply to all
              taxes for 'county purposes?            Further,    are county
              taxes in any manner affected             by the provisions       of
              Sec. l-b,     Art. 8, Constituti.on         of Texas, adopted
              Nov. 2, 1948, providing           a $3,000.00     residence    home-
              stead exemption on all taxes for 'state                 purposes'?"

                      The pertinent       provisions    of    Section      l-a   are   the   follow-
      ing:
                       “From and after     <anuary I, 1951, no State ad
               valorem tax shall be levied         upon any prop,erty within.
               this State for general       revenue purposes.          Freand
               after   January 1, 1951, the several          counties    of the
               State are authorized      to levy ad valoreq         taxes upon
               all property    w%thin.their     res.pective     boundaries     for
               coutity purposes     except the first        Three Thousand
               Dollars   ($3,OOOj value of residential           homesteads,       not
               to exceed thirtg'cents       (3Op) on each One Hundred
               Dollhrs   ($100) valuation,      in addition      to all other
               ad velorem taxes authorized         by the Constitution         of,
               .this State,   provided   the revenue derived         therefrom
             ',shell   be used for con.structlon       and maintenance       of
               Farm to Market Roads or for Flood Control,               except
      Hon. Wm. J.       Jackson,       page 2        (v-1144)



            as herein     otherwise       provided   *”

                     Sectfon     l-b   reads    as follows:

                    “Three Thousand Dollars   ($3,000). of the assessed
            taxable   value of all rasldence   homesteads ‘as now de’;
            fined by law shell    be exempt from all taxation   for all
            State purposes +”                               .~

                    All property    Is subject     to taxation    on an equal and
      uniform basis,      with the exception       only of such property     as the’
      Constitution      expressly   exempts from taxation       or suoh property’es
      the Legislature       shall under constitutional       -authorization   and
      restrictions     declare    to be exempt.      City of Wichita Falls     v.
      -79         170 9 .W. 2d 777 (Tex. Clv. App. 1943, error ‘ref.) . The
       exemo Ion authorized       by Section    l-b is l.imited to taxes for
      State purposes      and therefore     cannot be applied      to taxes levied
      for county purposes 0

                     The exemption provided           fn Se&ion       l-b was formerly
      carried     in Section       l-a of Article       VIII,   as adopted August 26,
      1933.      Thus, prior       to the effective        date of the pres.ent Section
      l-a,    this section       effectuated      the homestead exemption from State
      ad velorem taxes levied            for general       revenue purposes,       such taxes
      being clearly        for State purposes 6 Likewise,               prior  to the time,
      of the effedtive          date of Sectlot?      l-a as amended Notiembe? 2, 1948,
      there existed       ‘no consti$utioT?ai        axemp”cion for any amcunt of the
      assessed      taxable     value of’ rasfbeme         homesteads from taxation          for
      any county purpose,            nor was the Legislature          autho~ize3. by the
      Constitution       to’make such (3,~ exemption.             We are of the opln.ion
      that in providtng          a $3,000 exemption          In Sect%or? l-a9 the intent
      of the framers of the amendment ard of the people                       in adopting      it
      was to preserve         the equivalen?       of the exemption formerly           accorded
      the $3,OGO of the assessed             taxable      value of residence      hoa;est.eads
    , from State ad valorem taxes for gene::ai                  :*ever?:ae pu:>poses.     In
      other words,, sirce          the State ad velorem tax for general               revenue
      purposes was to be abolished              from and af,$er January 1, 1951, and
      since $3,000 of the assessed              taxable     value of residence        kome-
      steeds     prior to that date was exempt from such tax, the same pro-
      tective     exemptfoc      was to be acco:?ded homesteads should the county
      see fit to levy the new coui?tig ad valorem tax authorized                       by
      Sectfon     l-a D This fn.tkrpretatlon            is ir. accord with the language
      used in Section         l-a,

                 Since         only one specific       county purpose tax is dealt with
      In this Section,         it is clear’that       %he exemp:‘lon therein provided
      was also limited           to that specific      tax.
.
                    You also       request     our opinion      on .the foll0wir.g   question:
        ,




                                                                          ‘.
Hoti. Wm. J.    Jackson,,page     3      (v-1144)
                                                                          .

              "I have also been asked whether or not the elec-
     tion provided      by Art. 7,048a, Sec. 7, Revised      Civil Stat-
     utes,,to    decide   whether or not such 30# peti $lOO.OO
     valuation     tax for Farm-to-Market       and Leterel  Roads,
     should be levied      could be held at the same time as an
     6lectlon    to provide    for re-allocation     of county taxes
     es provided      in Sec. gk Art. 8, Constitution       of Tgxas,
     edbpted Nov. 7, 19447

             No constitutional        or statutory      provision    prevgnts    hold-
ing the above     mtintionedelections at the same time.                Of course,
the"speclflc     statutory      requirements     of Article    7048a, V.C.S.,
r‘eletlng    to ordering     the election,     notice    of election,      etc.,  Con-
tat&d     in Sections     7 end 8, must be complied with.             These-require-
mezits'dlffer    from the requirements         conttilned   in the generel~ele-
tion'statutbs,      Title    50, V.C.S.,     which are applicable        to a county
tax reallocation       election,     end which must be complied with In
holding     such an election.
                                       SUMMAKY
       I
              The $3,000 residence homestead exemption pro-
     v1d.M ifi SecUon        l-e,   Article  VIII,   Constitution     of       _
     Texas, applies       to such county taxes es may be levied
     for farm-to-market         r6ads or for flood      control    under
     said constitutional          provision,   but not to other county
     taxes.     An election       to determine   whether a county shall
     levy the farm-to-market           road tax and e county tax
     reallocation      el&tion      may be held et the same time,
     provided     applicable      statutory   requirements      for each
    *election     are complied with.                  1

                                          Yours      very   truly,

                                          PRICE DANIJSL
                                          Attorney General



MMC/mwb/wc                                By    s/Merietta  McGregor Creel
                                                Mrs. Marietta  McGregor Creel
                                                Assistant
APPROVED:
XX:   Geppert
Taxation Dlvlslqn
Jesse P. Luton,      Jr.
AssLstant
Charles D. Mathews
First  Assistant